Citation Nr: 0612157	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  02-15 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from February 1969 
to February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.                 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

A preliminary review of the appellant's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  In the appellant's substantive 
appeal, dated in September 2002, the appellant requested a 
hearing at the RO before the Board.  Subsequently, in 
September 2003, a hearing was held before a Veterans Law 
Judge sitting at the RO in St. Louis, Missouri.  By a March 
2004 decision, the Board concluded that new and material 
evidence had been received sufficient to reopen the 
previously denied claim of service connection for a lung 
disorder, claimed as due to Agent Orange exposure.  In that 
same decision, the Board directed that additional development 
be undertaken with respect to the underlying issue of 
entitlement to service connection for a lung disorder, 
claimed as due to Agent Orange exposure.   

In a letter, dated in March 2006, the Board notified the 
appellant that the Veterans Law Judge who had conducted his 
hearing was no longer employed by the Board. The Board 
indicated that, by law, the appellant must be given the 
opportunity for another hearing.  In the appellant's return 
response, received by the Board in March 2006, the appellant 
indicated that he wanted to attend a hearing before a 
Veterans Law Judge at the St. Louis RO.  Thus, this case 
needs to be returned to the RO so that a Travel Board hearing 
may be scheduled.

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development.

The RO should schedule the appellant for 
a hearing before the Board sitting at the 
St. Louis RO.  The claims folder should 
be made available to the appellant and 
his representative, if any, so that they 
may prepare for the hearing.  They should 
be notified of the date and time of the 
hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required by the appellant until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






